Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY COOLING SYSTEM

Examiner: Adam Arciero	SN: 17/060,564	Art Unit: 1727	August 2, 2022 

DETAILED ACTION
The Response to Election filed on March 18, 2022 has been received. Claims 1-13 are currently pending and have been fully considered. Claims 1 has been amended. Claims 12-13 have been newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to an invention non-elected without traverse.  Accordingly, claim 11 has been cancelled.

Claim Rejections - 35 USC § 101
The claim rejections under 35 USC 101 on claims 1-10 are withdrawn in light of Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Okuda et al. on claims 1-10 are withdrawn in light of Applicant’s amendments and arguments.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 17, 2022, with respect to claim 1 have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Okuda and Nakamura (JP 2018-095061 A; as found in IDS dated 10/01/2020), does not specifically disclose, teach, or fairly suggest the claimed battery cooling system, comprising: a controller that controls an operation of the cooling fan, including executing the claimed temperature check operation (claim 1). Nakamura teaches of a battery pack cooling system, comprising a controller for controlling a cooling fan to perform variable control for changing a revolution number of the cooling fan according to a temperature of the battery pack (Abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727